DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/29/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang Chang on 05/06/2021.
Independent claim 1 is amended to include the limitation of dependent claim 2. Independent claim 12 is amended to include the limitation of dependent claim 13. Accordingly, dependent claims 2 and 13 are canceled. 

           See below.

Proposed Examiner’s Amendments

1.    (Currently Amended) A flexible display screen, comprising a bending area, wherein the bending area comprises at least one wiring layer; the at least one wiring layer comprises a plurality of conducting wires arranged at intervals; each of the plurality of conducting wires comprises at least two current paths; the at least two current paths are configured to transmit an identical current signal passing through corresponding conducting wire, wherein each of the plurality of conducting wires comprises at least one through hole group; the at least one through hole group comprises a first through hole group and a second through hole group, which are arranged on corresponding conducting wire at intervals and side by side; the first through hole group comprises a plurality of first through holes arranged at intervals; the second through hole group comprises a plurality of second through holes arranged at intervals; the current path is formed in an area outside of the plurality of first through holes and the plurality of second through holes.

2.    (Canceled) 

3.    (Currently Amended) The flexible display screen of claim 1, wherein the plurality of first through holes and the plurality of second through holes are arranged along a direction parallel to an extending direction of the conducting wires; in a direction perpendicular to the extending direction of the conducting wires, each of the plurality of second through holes is correspondingly arranged opposite to a gap between each two adjacent first through holes; an orthographic projection of each of the plurality of second through holes in a direction perpendicular to the extending direction of the conducting wires covers the gap.

4.    The flexible display screen of claim 3, wherein the at least one through hole group further comprises a third through hole group arranged on corresponding conducting wire and arranged at intervals and side by side with the second through hole group; the third through hole group comprises a plurality of third through holes arranged at intervals along a direction parallel to the extending direction of the corresponding conducting wire.

5.    The flexible display screen of claim 3, wherein each of the plurality of first through holes, the plurality of second through holes, or the plurality of third through holes of the at least one through hole group has a shape comprising one, two or more of a circle, an ellipse, a triangle, and a polygon.



7.    The flexible display screen of claim 6, wherein the plurality of first conducting wires and the plurality of second conducting wires extend in a curve shape along a lengthwise direction; the plurality of conductive connection bodies are connected with a bending portion where each of the plurality of first conducting wires meets each of the plurality of second conducting wires.

8.    The flexible display screen of claim 6, wherein each of the plurality of first conducting wires and each of the plurality of second conducting wires define strip through holes; the strip through holes extend along an extending direction of the first conducting wires and are adjacent to the plurality of conductive connection bodies.

9.    The flexible display screen of claim 6, wherein a first through hole group and a second through hole group arranged at intervals and side by side are arranged on the plurality of first conducting wires and/or the plurality of second conducting wires; 

10.    The flexible display screen of claim 9, wherein a dielectric layer is arranged between the first wiring layer and the second wiring layer; the plurality of conductive connection bodies are arranged within the dielectric layer and connected with the plurality of first conducting wires and the plurality of second conducting wires.

11.    The flexible display screen of claim 6, wherein the first wiring layer and the second wiring layer are electrode layers.

12.    (Currently Amended) A flexible device, comprising a flexible display screen, wherein the flexible display screen comprises a bending area, wherein the bending area comprises at least one wiring layer; the at least one wiring layer comprises a plurality of conducting wires arranged at intervals; each of the plurality of conducting wires comprises at least two current paths; the at least two current paths are configured to transmit an identical current signal passing through corresponding conducting wire, wherein each of the plurality of conducting wires comprises at least one through hole group; the at least one through hole group comprises a first through hole group and a second through hole group, which are arranged on corresponding conducting wire at intervals and side by side; the first through hole group comprises a plurality of first through holes arranged at intervals; the second through hole group comprises a plurality of second through holes arranged at intervals; the current path is formed in an area outside of the plurality of first through holes and the plurality of second through holes.

13.    (Canceled) 

14.    (Currently Amended) The flexible device of claim 12, wherein the plurality of first through holes and the plurality of second through holes are arranged along a direction parallel to an extending direction of the conducting wires; in a direction perpendicular to the extending direction of the conducting wires, each of the plurality of second through holes is correspondingly arranged opposite to a gap between each two adjacent first through holes; an orthographic projection of each of the plurality of second through holes in a direction perpendicular to the extending direction of the conducting wires covers the gap.




16.    The flexible device of claim 14, wherein each of the plurality of first through holes, the plurality of second through holes, or the plurality of third through holes of the plurality of through hole groups has a shape comprising one, two or more of a circle, an ellipse, a triangle, and a polygon.

17.    The flexible device of claim 13, wherein the at least one wiring layer comprises a first wiring layer and a second wiring layer, which are stacked and electrically isolated from each other; the first wiring layer comprises a plurality of first conducting wires arranged at intervals; the second wiring layer comprises a plurality of second conducting wires arranged at intervals; the plurality of first conducting wires are connected in a one-to-one correspondence with the plurality of second conducting wires; a plurality of conductive connection bodies arranged at intervals are arranged between each of the plurality of first conducting wires and each of the plurality of second conducting wires; each of the plurality of first conducting wires and each of the plurality of second conducting wires are connected by the plurality of conductive connection bodies to form a plurality of the current paths.

18.    The flexible device of claim 17, wherein the plurality of first conducting wires and the plurality of second conducting wires extend in a curve shape along a 

19.    The flexible device of claim 17, wherein each of the plurality of first conducting wires and each of the plurality of second conducting wires define strip through holes; the strip through holes extend along an extending direction of the first conducting wires and are adjacent to the plurality of conductive connection bodies.

20.    The flexible device of claim 17, wherein a first through hole group and a second through hole group arranged at intervals and side by side are arranged on the plurality of first conducting wires and/or the plurality of second conducting wires; the first through hole group comprises a plurality of first through holes arranged at intervals; the second through hole group comprises a plurality of second through holes arranged at intervals; the plurality of first through holes and the plurality of second through holes are arranged along a direction parallel to the extending direction of the first conducting wires; in a direction perpendicular to the extending direction of the first conducting wires, each of the plurality of second through holes is correspondingly arranged opposite to a gap between each two adjacent first through holes; an orthographic projection of each of the plurality of second through holes opposite to the gap on the second through hole group covers the gap.

Allowable Subject Matter
Claims 1, 3-12, 14-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A flexible display screen, comprising a bending area, wherein the bending area comprises at least one wiring layer; the at least one wiring layer comprises a plurality of conducting wires arranged at intervals; each of the plurality of conducting wires comprises at least two current paths; the at least two current paths are configured to transmit an identical current signal passing through corresponding conducting wire, wherein each of the plurality of conducting wires comprises at least one through hole group; the at least one through hole group comprises a first through hole group and a second through hole group, which are arranged on corresponding conducting wire at intervals and side by side; the first through hole group comprises a plurality of first through holes arranged at intervals; the second through hole group comprises a plurality of second through holes arranged at intervals; the current path is formed in an area outside of the plurality of first through holes and the plurality of second through holes.
          Therefore, claim 1 and its dependent claims 3-11 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 12 with the allowable feature being; A flexible device, comprising a flexible display screen, wherein the flexible display screen comprises a bending area, wherein the bending area comprises at least one wiring layer; the at least one wiring layer comprises a plurality of conducting wires arranged at intervals; each of the plurality of conducting wires comprises at least two current paths; the at least two current paths are configured to transmit an identical current signal passing through corresponding conducting wire, wherein each of the plurality of conducting wires comprises at least one through hole group; the at least one through hole group comprises a first through hole group and a second through hole group, which are arranged on corresponding conducting wire at intervals and side by side; the first through hole group comprises a plurality of first through holes arranged at intervals; the second through hole group comprises a plurality of second through holes arranged at intervals; the current path is formed in an area outside of the plurality of first through holes and the plurality of second through holes.
          Therefore, claim 12 and its dependent claims 14-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/
Primary Examiner, Art Unit 2847